Citation Nr: 0904967	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for cerebrovascular 
disease, claimed as a stroke secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy involving the upper and lower extremities, clamed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.  

The issues of entitlement to service connection for 
cerebrovascular disease and peripheral neuropathy of the 
upper and lower extremities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the Veteran.


FINDING OF FACT

The competent and probative evidence of record reflects the 
Veteran's hypertension is related to service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the Veteran's hypertension is secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2006 that fully addressed 
all required notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  The May 2006 letter also advised the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2005 to 
September 2006, as well as private medical records from 
various physicians dated from May 2002 to June 2006.  The 
Veteran was also afforded a VA examination in July 2006.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the Veteran's claimed disability was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

Entitlement to service connection for diabetes mellitus was 
established in October 2006.  The Veteran is now seeking 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  

The earliest medical evidence of hypertension in the record 
is dated May 2000, at which time the Veteran presented to 
Pinacle Health Center for a full workup with a blood pressure 
reading of 140/96.  The Veteran was noted to have 
hypertension, diabetes mellitus, and a myriad other health 
problems; however, there is no indication as to the etiology, 
onset, or duration of his disabilities.  Nevertheless, the 
evidentiary record does not reflect that the Veteran 
manifested hypertension during service or at a VA examination 
conducted in March 1972.  

As noted, the Veteran has asserted that his hypertension is 
related to his service-connected diabetes mellitus.  He was 
afforded a VA examination in July 2006 in order to determine 
the likelihood of a relationship between his hypertension and 
service-connected diabetes mellitus.  

At the July 2006 VA examination, the Veteran reported that 
his hypertension and diabetes mellitus were diagnosed at 
approximately the same time about eight to ten years prior, 
although the Veteran was uncertain as to the actual onset of 
his diagnosis.  After examining the Veteran, the July 2006 VA 
examiner opined that the Veteran's hypertension, diagnosed 
around the same time as diabetes per the Veteran's 
recollection, "is least likely is not" a complication of 
the Veteran's type II diabetes due to effect of 
hyperinsulinemia on the systemic pressure and sodium 
retention that occurs with diabetes.  

The Board acknowledges that the July 2006 VA opinion is 
ambiguous given the specific phrasing used, e.g., 
hypertension "is least likely is not" a complication of 
diabetes.  However, the rationale provided in support of the 
conclusion clearly reflects that the examiner believes there 
is a relationship between the Veteran's hypertension and 
service-connected diabetes mellitus.  As noted, the examiner 
stated that hyperinsulinemia affects the systemic pressure 
and that sodium retention that occurs with diabetes, thereby 
suggesting a relationship between hypertension and service-
connected diabetes mellitus.  

The Board notes that the July 2006 VA examiner did not review 
the claims file prior to rendering her opinion.  However, the 
opinion provided by the VA examiner clearly reflects that the 
Veteran's service-connected diabetes mellitus is currently 
contributing to his hypertension based upon examination and 
accepted medical principles.  As noted by the Court, the 
claims file is not a magical or talismanic set of documents, 
but is an assistive tool for medical examiners.  Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008).  The Board 
finds no factual inaccuracy in the July 2006 VA examiner's 
opinion, and the opinion provided is supported by reference 
to accepted medical principles.  The appeal, therefore, is 
granted.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
granted.


REMAND

The Veteran is also seeking entitlement to service connection 
for cerebrovascular disease and peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus.  
A service connection claim involves all possible theories of 
entitlement.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. 
Cir. 2005).  In light of the grant of service connection for 
hypertension, the Board is of the opinion that the service 
connection claim for cerebrovascular disease also includes 
the theory of secondary service connection to hypertension as 
well.

At the outset, the record reflects that the Veteran has been 
awarded disability benefits with the Social Security 
Administration, apparently as a result of a cardiovascular 
accident (CVA).  These records must be obtained prior to any 
further adjudication.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002) (possibility that SSA records could 
contain relevant evidence cannot be foreclosed absent a 
review of those records).

As to the Veteran's cerebrovascular disease, the examiner who 
conducted the July 2008 VA examination opined that the 
veteran's cerebrovascular disease is less likely than not a 
complication from his type II diabetes, noting this 
disability is more likely related to the Veteran's 15 year 
smoking history, "which has significantly contributed to the 
Veteran's atherosclerosis leading to the stroke."  

The Veteran is currently service-connected for coronary 
artery disease, hypertension and diabetes mellitus.  The 
Board requires clarifying opinion as to the etiological 
relationship between the Veteran's "atherosclerosis," which 
lead to his stroke, and the service-connected disabilities.

With respect to the claim of service connection for 
peripheral neuropathy, the Veteran's clinical records include 
impressions of peripheral neuropathy of the upper and lower 
extremities as well as some upper extremity neurologic 
impairment possibly related to stroke and/or cervical spine 
disability.  The July 2008 VA examiner found no current 
evidence of peripheral neuropathy based upon monofilament 
testing.  However, VA diabetic foot consultations document 
abnormal monofilament testing for the left lower extremity.  
In this instance, a more comprehensive VA examination, based 
upon electromyography (EMG) testing and review of the claims 
folder, is necessary to decide the claim.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security 
Administration records, including all 
medical records which formed the basis of 
any decision rendered.  Efforts to obtain 
these records should also be documented, and 
any evidence received in response to this 
request should be associated with the claims 
folder.

2.  Request that the physician who conducted 
the July 2008 VA examination review the 
claims file and render a supplemental 
opinion as to the likelihood (i.e., at least 
as likely as not (probability of 50 % 
probability) or unlikely (probability of 
less than 50 % probability)) that the 
Veteran's current cerebrovascular 
disease/stroke is/was aggravated by, 
proximately due to, or the result of a 
service-connected disease or injury, to 
include service-connected diabetes mellitus, 
coronary artery disease and hypertension.  
If the July 2008 VA examiner is no longer 
available, a physician knowledgeable in 
evaluating cerebrovascular disabilities 
should be obtained.  

Any and all studies deemed necessary by the 
examiner should be completed.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  Schedule the Veteran for VA neurologic 
examination to determine the nature and 
etiology of the claimed peripheral 
neuropathy of the upper and lower 
extremities.  Any indicated tests should be 
conducted, to include EMG examination unless 
medically contraindicated.  The claims 
folder must be provided to the examiner for 
review.

Following examination and review of the 
claims folder (which includes impressions of 
peripheral neuropathy of the upper and lower 
extremities as well as some upper extremity 
neurologic impairment possibly related to 
stroke and/or cervical spine disability), 
the examiner should clarify whether the 
Veteran has peripheral neuropathy of the 
upper and/or lower extremities and, if so, 
whether such neuropathy is proximately due 
to service-connected diabetes mellitus.

4.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


